Case 1:19-cv-04650-AJN-SN Document 105-1 Filed 03/02/21 Page 1 of 58




                         EXHIBIT 1
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19   Page 1Page
                                                                  of 292 of 58



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAFAEL FOX, PAUL D’AURIA, and JILL
SHWINER,
                                                               Case No.: 19-CV-4650
                                Plaintiffs,

                vs.

STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

                                Defendant.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Rafael Fox (“Mr. Fox”), Paul D’Auria (“Mr. D’Auria”) and Jill Shwiner (“Ms.

Shwiner”) (collectively, “Plaintiffs”), by and through their undersigned counsel, Filosa Graff

LLP, as and for their Complaint in this action against Defendant Starbucks Corporation d/b/a

Starbucks Coffee Company (“Defendant,” “Starbucks” or the “Company”), hereby allege as

follows:

                                PRELIMINARY STATEMENT

       Starbucks is an internationally iconic brand, famous for generating billions of dollars

through the sale of expensive cups of coffee to countless millions of Americans and tens of

thousands of New Yorkers each day. Its ability to do so depends, in part, on a brand perception

steeped in a high-stakes mythology. The Company’s legions of loyal consumers don’t merely

spend $4.50 for a latte––they pay for a meticulously orchestrated consumer “experience” that

depends on Starbucks’s fictionalized self-portrayal as a “model” corporate citizen and employer.

       This lawsuit pulls back the curtain on that fiction. Far from being a model employer,

Starbucks has for years permitted the deployment of toxic chemicals in its stores, which infused

not only the food products and fixtures, but also the very air circulated throughout its retail


                                                  1
      Case 1:19-cv-04650-AJN-SN Document
            Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                           Filed 05/21/19   Page 2Page
                                                                   of 293 of 58



locations in Manhattan. This Complaint sets forth direct, first-hand allegations and documentary

proof of these practices by three former workers who, when they became aware that they were

working in close proximity to this hazardous threat, refused to remain silent about Starbucks’s

reckless indifference to the health, safety, and well-being of its patrons and employees.

        This systematic misconduct also cannot be construed as a mere oversight. Instead,

Starbucks management personnel responsible for overseeing Manhattan-area stores have been

provided with no fewer than a dozen different explicit written warnings from external experts in

the past three years. These repeated written reports were also accompanied by an almost

countless series of direct personal pleas and warnings relayed to responsible Starbucks officials,

who were capable of stopping this callus betrayal of public trust, but nevertheless failed to take

any meaningful corrective action.1 As set forth below, it is also apparent that Starbucks

management personnel located in (at the very least) three different corporate “Regions” –– which

collectively encompass hundreds of stores in the NYC-Area alone –– systematically and

unlawfully hid these toxic products in their stores for the past several years.

        Given the lengths Starbucks has undertaken to create and perpetuate its image, it is

perhaps unsurprising that Plaintiff Rafael Fox was terminated not only after issuing complaints

about Starbucks’s use of toxic chemicals throughout its stores, but also after he investigated,

documented, and attempted to remedy systematic wage theft (often in multi-hour blocks) from

the hourly wages of many of its most vulnerable employees.

        Plaintiffs now seek to hold Starbucks accountable for its misconduct against its patrons,

employees and workers, as further described below.



1
 In a particularly ironic development in light of this background, the “benevolent” overseer of Starbucks ––
who reaped billions of dollars in personal wealth while these practices thrived under his stewardship –– has
now publicly and repeatedly urged that his "success qualifies him to serve as President of the United States.


                                                       2
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19   Page 3Page
                                                                  of 294 of 58



                                    NATURE OF THE CLAIMS

        1.      Plaintiffs seek declaratory, injunctive and equitable relief, as well as monetary

damages, to redress Defendant’s negligence and gross negligence in exposing Plaintiffs to

hazardous chemical poisons that Defendant wrongfully concealed in their worksites at Starbucks

retail locations throughout the Borough of Manhattan, New York. Plaintiff Rafael Fox also seeks

to recover for Defendant’s unlawful, retaliatory employment practices against him in violation of

New York Labor Law (“NYLL”) Section 215, and Fair Labor Standards Act (“FLSA”) Section

15(a)(3).

                                   JURISDICTION AND VENUE

        2.      The Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332,

as there is diversity of citizenship between Plaintiffs –– residents of the State of New York (Mr.

Fox), the Commonwealth of Pennsylvania (Mr. D’Auria) and the State of Nebraska (Ms.

Shwiner) –– and Defendant, a corporation with its headquarters in the State of Washington, and

this action involves a matter in controversy that exceeds the sum of $75,000, exclusive of interest

and costs.

        3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendant

Starbucks Corporation is a corporation doing business in the State of New York and is subject to

personal jurisdiction in this district, and a substantial part of the events or omissions giving rise

to this action occurred in this district.

                                             PARTIES

        4.      Plaintiff Rafael Fox, a former employee of Starbucks, resides in New York

County, New York. At all relevant times, Mr. Fox worked in New York City and met the




                                                  3
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19   Page 4Page
                                                                  of 295 of 58



definition of an “employee” under all applicable statutes throughout his employment with

Defendant.

        5.     Plaintiff Paul D’Auria served as an outside pest control technician assigned to

service Starbucks Manhattan store locations, including from in or around calendar years 1999

through 2003, as well as from 2005 through November 2009 and, most recently, from March

2013 through June 2018. Plaintiff D’Auria currently resides in Pike County, Pennsylvania.

        6.     Plaintiff Jill Shwiner served as an Operations Director for the outside pest control

entity that Starbucks retained to provide expert pest control services for Manhattan store

locations during the same timeframes. Plaintiff Shwiner currently resides in Douglas County,

Nebraska.

        7.     Defendant Starbucks Corporation d/b/a Starbucks Coffee Company is a foreign

business corporation organized and existing under the laws of the State of Washington with a

principal place of business at 2401 Utah Avenue South, Seattle, Washington 98134. Starbucks

owns and operates a global chain of coffee shops comprising over 20,000 stores in over 70

countries. At all times relevant herein, Starbucks was Mr. Fox’s “employer” under all relevant

statutes.

                                 FACTUAL ALLEGATIONS

I.      Plaintiffs’ Professional Relationships with Starbucks in Manhattan

        A.     Plaintiff Rafael Fox

        8.     Mr. Fox served with distinction as a Starbucks employee and Store Manager at

multiple locations in Manhattan for sixteen years –– until Starbucks abruptly terminated his

employment in February 2018, as further set forth below.




                                                 4
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19   Page 5Page
                                                                  of 296 of 58



       9.      Mr. Fox earned a reputation for professional excellence over the course of his

lengthy tenure with Starbucks, which included serving as a Store Manager at three different

locations during the ten years prior to his sudden termination.

       10.     His dedication to Starbucks, his co-workers and customers alike resulted in Mr.

Fox’s receipt of multiple awards for his performance as a Store Manager, including in the final

years of his tenure.

       11.     For example, while serving as Manager of the Starbucks located at 405 Broadway

in Manhattan in 2016, Mr. Fox was lauded as Starbucks Manager of the Quarter for his Region,

comprised of approximately 102 New York City-area stores.

       12.     In October 2017, Mr. Fox was presented with an award for achieving the highest

customer survey ratings for Store Operations and Customer Connection of any of the stores in

his District, comprised of approximately 11 stores.

       13.     That same month, Mr. Fox was also recognized with an award for achieving the

highest score of any store in his District on a stringent, unannounced health inspection by

“Ecosure,” an outside vendor contracted to conduct food safety and cleanliness audits.

       14.     On October 10, 2017, Mr. Fox was re-assigned to become Store Manager of the

Starbucks location at 180 West Broadway, where he replaced a Store Manager who had been

fired the day before.

       15.     As further set forth below, Starbucks abruptly terminated Mr. Fox’s employment

approximately four months later in response to his complaints concerning the misuse of a toxic

airborne insecticide in a neighboring Starbucks store, as well as for reporting and attempting to

correct the Company’s knowing underpayment of wages owed to dozens of current and former




                                                 5
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19   Page 6Page
                                                                  of 297 of 58



Starbucks employees –– including many of whom who had worked at the West Broadway store

prior to his re-assignment as Store Manager of that location.

       B.       Plaintiff Paul D’Auria

       16.      Mr. D’Auria worked as a licensed, certified Pest Control Technician in New York

City for more than 21 years until his retirement from the industry in June 2018, as further set

forth below.

       17.      Throughout his career, Mr. D’Auria excelled at his work and earned a reputation

for his dedication, integrity and diligence.

       18.      Having contracted lymphoma associated with exposure to airborne toxins in the

aftermath of the September 11 World Trade Center attack, Mr. D’Auria is also keenly aware of

the risks of exposure to toxic, carcinogenic chemicals, reinforcing his already scrupulous care

when handling pesticides or applying them in client facilities.

       19.      From October 2000 through November 2009, Mr. D’Auria was employed as a

pest management technician with AVP Termite & Pest Control of New York, Inc. (“AVP”), a

pest management control services provider based in New York City.

       20.      During much of that period, Starbucks contracted with AVP to provide pest

management services to certain stores located in Manhattan. AVP, in turn, assigned Mr. D’Auria

as the Pest Control Technician primarily responsible for servicing the Starbucks account.

       21.      After leaving AVP in 2009 to work for another entity, Mr. D’Auria resumed his

employment with AVP in March 2013.

       22.      At that time, Starbucks contracted with AVP to provide pest management

services, but the scope of AVP’s work had expanded to the majority of Starbucks store locations

in Manhattan.




                                                 6
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19   Page 7Page
                                                                  of 298 of 58



       23.     Upon his return in March 2013, AVP again designated Mr. D’Auria as the Pest

Control Technician primarily responsible for servicing the Starbucks account. In light of the

increased number of stores, AVP assigned Mr. D’Auria to service more than 100 different

Starbucks locations in Manhattan as his exclusive, full-time account.

       24.     Mr. D’Auria provided routine, regularly scheduled services at each of the

Starbucks stores located in Manhattan, and responded, on an urgent basis, to particular stores in

the event of any emergent pest control challenges.

       25.     To enable him to perform his work overnight, Starbucks provided Mr. D’Auria

with keys and security codes to access each store in Manhattan.

       C.      Plaintiff Jill Shwiner

       26.     Ms. Shwiner served as a Director of Operations for AVP from in or around 1990

through late 2018.

       27.     In that capacity, Ms. Shwiner was responsible for an array of administrative

duties, including, among other things, scheduling and staffing assignments for AVP’s

technicians, including Mr. D’Auria.

       28.     Ms. Shwiner also provided periodic training to Starbucks management personnel

in Manhattan regarding Integrated Pest Management (“IPM”) best practices.

       29.     She also accompanied District Managers on walk-throughs of many Starbucks

stores in Manhattan, during which she would identify maintenance and other IPM deficiencies

and recommend appropriate corrective action.

       30.     Ms. Shwiner also personally responded to address emergent pest control matters

in particular Starbucks stores if Mr. D’Auria was unavailable to respond directly.




                                                7
      Case 1:19-cv-04650-AJN-SN Document
            Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                           Filed 05/21/19   Page 8Page
                                                                   of 299 of 58



II.    Starbucks Willfully and Secretly Exposes Plaintiffs (and All Employees, Patrons
       and Visitors) to Hazardous Pesticides Hidden Throughout its Manhattan Stores

       A.      Background

       31.     A primary factor contributing to pest infestations in food establishments such as

Starbucks is the failure to maintain adequate sanitary conditions.

       32.     With respect to Starbucks locations in Manhattan in particular, these failures

include, by way of examples only, the failure to thoroughly clean food residue, stagnant water,

and other filth that can spread throughout such facilities in the ordinary course of their operations

— as well as the general rot and disrepair afflicting areas within each store that customers cannot

see directly, including, for example, under and within the main coffee bar counters.

       33.     As such, professional pest management technicians and public agencies urge

proprietors to ensure thorough cleanliness and proper construction and maintenance of their

facilities as the first and most critical steps in preventing and eliminating pest infestations.

       34.     As set forth below, however, Starbucks stores located throughout Manhattan ––

from Battery Park to upper Manhattan –– continuously failed to take necessary or adequate

measures to ensure their cleanliness and instead recklessly hid hazardous pesticides throughout

their stores, including in close proximity to food and food preparation areas.

       35.     Moreover, this dangerous misconduct occurred systematically and with the

apparent knowledge and approval of Starbucks Corporate Leadership –– despite repeated

warnings that such conduct was dangerous and unlawful.




                                                   8
    Case 1:19-cv-04650-AJN-SN Document1 105-1
          Case 1:19-cv-04650 Document          Filed 03/02/21
                                         Filed 05/21/19  Page 9Page
                                                                of 2910 of 58



       B.      Starbucks’s Pervasive Misuse of Hot Shot Brand “No-Pest” DDVP Strips
               Despite the Resulting Health Hazard to Employees and Customers

       36.     Spectrum Brands Holdings (“Spectrum”) produces a line of powerful insecticide

units encased in small, perforated plastic boxes and marketed as “Hot Shot No-Pest 2” strips

(“No-Pest Strips”), which are commercially available in many home and garden stores or online.

       37.     As described on its retail labeling:

               Hot Shot No-Pest Strip utilizes controlled release technology to
               slowly diffuse a deep-penetrating vapor in enclosed spaces for up
               to 4 months. The clean, odorless vapor is evenly distributed
               throughout the enclosed treatment area, killing visible and hidden
               insects on contact and preventing new insect infestations while
               you’re away.

       38.     In particular, each No-Pest Strip diffuses a continuous “deep penetrating vapor”

emanating from a 65-gram strip of a toxin called Dichlorvos (2,2-dichlorovinyl dimethyl

phosphate or “DDVP”), which kills insects within an approximately 1,200 cubic foot radius for

four months.

       39.     Significantly, however, DDVP is hazardous to humans, and the No-Pest Strip

labeling is clear that the strips must not be used in occupied areas or in the vicinity of food or

food preparation areas.

       40.     Among other warnings, the Hot Shot No-Pest Strip labeling provides as follows:

               •       “[I]t is a violation of Federal law to use this product in a manner
                       inconsistent with its labeling”

               •       “Do not use in the food/feed areas or food/feed processing or food/feed
                       manufacturing or food/feed establishments”

               •       “FOR USE IN UNOCCUPIED AREAS”




                                                  9
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 10     11 of 58
                                                                  of 29



       41.     The warnings also specifically state:

               •       “Do not use in kitchens, restaurants or areas where food is prepared
                       or served. Do not use in homes except for garages, attics, crawl spaces,
                       and sheds occupied by people for less than 4 hours per day.”2

       42.     The Center for Disease Control (“CDC”) and the National Institute for

Occupational Safety and Health (“NIOSH”) jointly maintain a website, which warns consumers

that the known health hazards of DDVP also include, inter alia:3

               •       “Pupillary constriction, muscle cramp, excessive salivation. Sweating.
                       Nausea. Dizziness. Labored breathing. Convulsions. Unconsciousness”

               •       Upon skin contact “MAY BE ABSORBED! Redness. Pain.”

               •       “STRICT HYGIENE! AVOID EXPOSURE OF (PREGNANT)
                       WOMEN! AVOID EXPOSURE OF ADOLESCENTS AND
                       CHILDREN!”

               •       “IN ALL CASES CONSULT A DOCTOR!”

               •       “The effects may be delayed. Medical observation is indicated.”

       43.     Lest there be any doubt about the potential seriousness and genuine risk that

accompanies exposure to DDVP, one such warning states that even short-term exposure,

               “may cause effects on the central nervous system.
               Cholinesterase inhibitor. Exposure above the OEL
               (Occupational Exposure Limit) may result in death.”

(emphasis added).



2
        See No-Pest Strip 2, Precautionary Statements, available at
http://www.hotshot.com/products/general-insect-control/no-pest-strip.aspx

3
        https://www.atsdr.cdc.gov/ToxProfiles/tp88-c1-b.pdf (last visited May 20, 2019); see also
http://pmep.cce.cornell.edu/profiles/extoxnet/carbaryl-dicrotophos/dichlorvos-ext.html



                                                 10
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 11     12 of 58
                                                                  of 29



       44.     Starbucks has also, itself, explicitly acknowledged that DDVP is classified as

“Highly Hazardous” by the World Health Organization, and Starbucks purports to have a “Zero

Tolerance” policy to prevent the misuse of DDVP by its vendors and ingredient suppliers so as

“to ensure that Starbucks sources sustainably grown and processed coffee.”4

       45.     As described below, despite the harmful toxicity of the DDVP contained in No-

Pest Strips, Starbucks personnel continued to knowingly permit these No-Pest Strips to permeate

Starbucks stores throughout Manhattan, even after being put on written notice on numerous

occasions that this was a dangerous practice. As such, due to Starbucks’s conduct, Mr. Fox, Mr.

D’Auria and Ms. Shwiner were repeatedly – for years – exposed to DDVP.

       46.     Indeed, while serving as the professional pest management control technician

assigned to Starbucks Stores in Manhattan, New York –– Mr. D’Auria discovered that Starbucks

management personnel routinely placed numerous sets of DDVP No-Pest Strips within virtually

each of the more than 100 stores that he serviced from at least early in 2015 through June 2018,

and in multiple locations in each such store.

       47.     Mr. D’Auria routinely photographed many of the No-Pest Strips that he

discovered for purposes of documenting and reporting the dangerous misuse of this product

which posed an obvious threat to his own health and safety (as he worked in close and unsafe

proximity to these DDVP strips) and the health and safety of Starbucks patrons and employees

alike (who are also all commonly in close and unsafe proximity to these DDVP strips).




4
     See C.A.F.E. Practices Verifier and Inspector Operations Manual v5.3, Starbucks Coffee
Company, Oct. 2017, at 68.



                                                11
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19         Page
                                                           Page 12     13 of 58
                                                                   of 29



          48.   By way of examples only, true and correct copies of several such photographs ––

labeled by location and date –– are annexed hereto as Appendix A.5

          49.   Among other things, the photographs reproduced in Appendix A document the

presence of numerous DDVP strips methodically placed out of sight in and around the main

customer areas of numerous stores, including, by way of examples only: (i) piled on or around

air vents; (ii) affixed behind the coffee bar; (iii) piled in heaps along high shelves and ledges; (iv)

under and along countertops; (v) in and next to pastry cabinets; (vi) in employee break areas; and

(vii) in out-of-sight areas of near-permanent filth and disrepair. In each such location, the DDVP

strips are hidden mere feet from unsuspecting customers and/or employees.

          50.   Mr. D’Auria regularly emailed such documentation to Starbucks management

and/or relayed the same to Ms. Shwiner (in her capacity as an AVP Director of Operations) for

her to address with senior Starbucks management directly.

          51.   Ms. Shwiner repeatedly warned Starbucks management personnel responsible for

overseeing Manhattan-area stores that the No-Pest Strips must not be used in Starbucks stores

because they pose a severe health hazard. She delivered such warnings both in writing and in-

person, including numerous instances when she discovered No-Pest Strips while personally on-

site at various Starbucks stores in Manhattan.

          52.   The repeated warnings that Ms. Shwiner and Mr. D’Auria relayed to Starbucks

management personnel also regularly emphasized that the root cause of the presence of fruit flies

and other pests were dirty, unsanitary conditions in affected stores, which were frequently left to

fester.




5
       The photographs –– and descriptive captions –– as set forth in Appendix A are expressly
incorporated herein as substantive allegations of this Complaint.


                                                  12
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 13     14 of 58
                                                                  of 29



       53.       One of AVP’s many warnings to Starbucks District Managers was sent by email

on July 5, 2017. District Management thereafter forwarded AVP’s email to Mr. Fox and other

Manhattan area managers on July 5, 2017, with the forwarding subject line “No-Pest Strips.”

       54.       The email included a link to a news article headlined “CDC WARNING ON

MISUSE OF PEST STRIPS,”6 which describes the extreme hazard of using DDVP in the

vicinity of humans. Among other things, the article emphasized that:

                 “[M]isuse can result in ending up on your back twitching like a
                 dying roach.”

(emphasis added).

       55.       It also attached a copy of the packaging label that warned of these dangers.

       56.       However, Starbucks management personnel nevertheless continued to acquire and

place new No-Pest Strips in stores throughout Manhattan. As such, AVP issued additional email

warnings of the dangerous hazard that the misuse of DDVP invisibly inflicted upon the health of

Starbucks customers and employees.

       57.       Ms. Shwiner and/or Mr. D’Auria delivered such written warnings to Starbucks

Regional and/or District Managers, inter alia, on or around: May 29, 2016; July 18, 2016;

August 1, 2016; August 10, 2016; October 25, 2016; March 1, 2017; June 28, 2017; July 5,

2017; September 11, 2017; September 26, 2017; October 15, 2017; October 17, 2017; January

16, 2018; March 17, 2018; and April 18, 2018. These warnings included, but were not limited to

the following:

       •         “[N]o pest strips were bought by Starbucks and placed on top of cabinets and
                 should be removed.”



6
       https://www.wired.com/2014/01/cdc-warning-misuse-pest-strips/



                                                 13
Case 1:19-cv-04650-AJN-SN Document
      Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                     Filed 05/21/19         Page
                                                      Page 14     15 of 58
                                                              of 29



  •     “We keep finding new Dichlorvos strips.… My tech or myself are down
        under cabinets working and work over and find we’ve been working next to
        the strips breathing in the chemical not to mention the fact that they aren’t
        allowed in food establishments.”

  •     “Recently there has been an increasing amount of stores we find them in. The
        product label clearly states it’s a violation to use this product in food
        establishment[s].”

  •     Warning that DDVP strips are “not lab[e]led for use in food establishments”
        but have been repeatedly “found in FOH under counters hanging from pipes
        or on floor, on top of high cabinets near vents, one was recently found inside
        a pastry[]case.”

  •     “[S]tores continue to use multiple no pest strips, CB80, bombs etc.”

  •     “These are against the law to have in food establishments. The active
        pesticide in strip, Dichlorvos, is toxic. I am attaching a copy of the label of
        product.”

  •     “[U]nder the pastry case at motor was a brand new pe[st] strip with DDVP
        which should never be used in food establishments. The motor fan was
        probably circulating vapors throughout the store.”

  •     Referencing, among other things: “the improper use of this product and the
        liability that it creates” as a result of the hazard to employees and others
        subject to exposure in Starbucks stores.

  •     Emphasizing, among other things, that additional No-Pest Strips were
        discovered on consecutive days in multiple stores and urging Starbucks’s
        Regional Quality Assurance Manager to reiterate to Store Managers that
        “these are illegal to use[,] let alone toxic.”

  •     Warning of the ongoing presence of hazardous DDVP strips hidden, by way
        of example, “in a flylight” and “under counter cabinets.”

  •     “This is a serious hazard for those touching it and as well as those in the
        area. The use of these strips has increased. This is [a] serious environmental
        issue. Dichlorvos is an organophospate which affects the cholinesterase levels



                                        14
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 15     16 of 58
                                                                  of 29



               in the brain and it interferes with proper working of the nervous system in
               insects as well as humans.”

       •       “[P]est strip was hidden under the bagels.”

       •       “DDVP strip was found in the pastry case.”
       •       Urgently warning of hazardous pesticides “literally dripping down off ceiling
               and onto the uncovered bar/equipment below.”

(emphasis added).

       58.     Despite this litany of repeated warnings over a period of years, Starbucks’s

Regional Quality Assurance Manager admitted to Ms. Shwiner in October 2017 that Starbucks

personnel had failed to internalize “the importance of breaking this habit” and instead

continued to misuse DDVP in Manhattan-area stores with impunity.

       59.     Upon information and belief, Starbucks has never undertaken any meaningful

corrective or disciplinary action in connection with the known, systemic misuse of DDVP by its

management personnel responsible for overseeing Manhattan-area stores.

       60.     During this period –– in the course of assisting in the closure of a Starbucks

located at 471 Broadway –– Mr. Fox, himself, discovered several Hot Shot-brand DDVP No-

Pest Strips that had been hidden throughout the store.

       61.     Mr. Fox immediately reported this finding to his then-District Manager, who

responded by assuring Mr. Fox that he would purportedly investigate to confirm that the No-Pest

Strips had not been placed in recent years.

       62.     In fact, although unknown to Mr. Fox, Starbucks was at that time actively

continuing to hide such toxic strips in stores throughout Manhattan, despite the increasingly

urgent and categorical warnings of the severe risks to health and safety being relayed in-person

and in writing by Ms. Shwiner and Mr. D’Auria.



                                                15
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 16     17 of 58
                                                                  of 29



       63.     In January 2018 –– approximately three months after being re-assigned to serve as

Store Manager of the Starbucks located at 180 West Broadway –– Mr. Fox saw a former co-

worker of his who continued to work at Mr. Fox’s prior Starbucks location at 405 Broadway.

       64.     The co-worker informed Mr. Fox that his successor as Store Manager at that

location had placed No-Pest Strips throughout the store –– including near and within the pastry

display (emitting toxic poisons into baked goods) and alongside the espresso machine (emitting

toxic poisons into customers’ beverages) as well.

       65.     Fearful of the known hazard to which Starbucks employees and patrons were

being unwittingly exposed, Mr. Fox reported this information to the Company’s Senior Human

Resource Compliance Specialist, Tina McDonald, on January 31, 2018.

       66.     To Mr. Fox’s profound dismay, however, McDonald responded dismissively,

asserting that No-Pest Strips are “very common” and that there was no need to “overreact,” nor,

evidently, to take any action whatsoever to remove toxic poison contaminating food and

beverages and permeating the air of Starbucks stores full of employees and customers.

       67.     On February 7, 2018, Mr. Fox asked another former co-worker if the No-Pest

Strips had been removed from the 405 Broadway Starbucks location. The co-worker informed

him that they were still in place, hidden around all the food preparation areas of the store.

       68.     Mr. Fox asked the former co-worker to take photographs so that he could escalate

an urgent complaint to higher management in the interest of protecting the health and safety of

Starbucks employees and customers.

       69.     But before Mr. Fox could even obtain that photographic documentation,

Starbucks intervened on the following day, February 8, 2018, by abruptly terminating Mr. Fox’s

16-year employment as an award-winning and exemplary store manager.




                                                 16
     Case 1:19-cv-04650-AJN-SN Document
           Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                          Filed 05/21/19         Page
                                                           Page 17     18 of 58
                                                                   of 29



        70.     Given the temporal proximity of Mr. Fox’s complaints to Starbucks’s compliance

representative about the misuse of No-Pest Strips at his former store –– and his evidently

unsatisfied response at the Compliance official’s indifference to the resulting danger to health

and safety of employees –– it is apparent that Starbucks chose the expedient, albeit shortsighted,

route of resolving Mr. Fox’s complaints by firing him.

        71.     This conclusion is underscored by the fact that Starbucks New York Metro Senior

Management demonstrated an unwillingness to stop exposing customers and employees to that

same health hazard in stores throughout Manhattan –– despite receiving repeated, explicit written

warnings about No-Pest Strips and other hazardously misused pesticides from Mr. D’Auria and

Ms. Shwiner on numerous occasions throughout calendar years 2015, 2016, 2017, and 2018.7

        72.     Thus, rather than addressing the root cause of fruit fly and other insect infestations

in its stores –– namely, the existence of festering and uncleaned filth –– Starbucks instead sought

to achieve the same result by systematically exposing its unsuspecting customers and employees

to the known health hazards of DDVP exposure.

        73.     Presumably, Starbucks personnel made the calculated decision that it was more

cost-effective to use DDVP strips (and therefore expose everyone in its stores to lethal

chemicals) rather than cure the underlying problem with appropriate policies and practices.




7
       Starbucks’s systematic disregard for the health and safety of Plaintiffs and its own employees and
customers is rendered all the more willfully reckless and inexplicable in light of the Company’s
acknowledgment in its November 2018 10-k financial report to the United States Securities and Exchange
Commission, which states, in part:

                Any report linking us to the use of unclean water, food or beverage-borne
                illnesses, tampering, adulteration, contamination, mislabeling or other food
                or beverage-safety issues could damage our brand value and severely hurt
                sales of our food and beverage products and possibly lead to product liability
                claims, litigation (including class actions) or damages.


                                                     17
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 18     19 of 58
                                                                  of 29



        74.     Similarly, when confronted by Mr. Fox’s evident unwillingness to remain silent in

the face of such callous disregard for the health of Starbucks patrons and employees, Starbucks

terminated his employment so as to continue its systematic exposure of customers and

employees throughout Manhattan to DDVP poison with impunity.

        C.      Starbucks Recklessly Exposes Plaintiffs to Additional Hazardous Pesticides
                Concealed Within Manhattan Stores

        75.     Although No-Pest Strips were by far the most prevalent of the hazardous

pesticides that Mr. D’Auria and Ms. Shwiner discovered they were being exposed to while

servicing Starbucks locations in Manhattan, they each occasionally discovered a variety of other

toxic pesticides hazardously hidden about their scheduled work locations.

        76.     By way of example only, on the night of September 14, 2016, upon entering a

Starbucks location on West 23rd Street in lower Manhattan, Mr. D’Auria was unexpectedly

engulfed by toxic pesticides spewing forth from two “bug bombs” that store personnel had

placed in the front of the store lobby –– without any warning or notice to Mr. D’Auria –– only

moments before he arrived to perform scheduled work at that location.

        77.     By way of further example only, on September 11, 2017, Mr. D’Auria was

similarly shocked to be confronted by three Hot Shot brand pesticide fogger bombs actively

spraying toxic insecticide into his face upon entering the Starbucks located at the intersection of

36th Street and 6th Avenue in Manhattan.

        78.     By way of further example only, Ms. Shwiner, while investigating a pest concern

at the Starbucks located at 250 W 57th Street, discovered that she had been crawling through a

highly toxic rodenticide powder that had been careless scattered underneath the main counter

areas of the store.




                                                 18
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 19     20 of 58
                                                                  of 29



       79.     By way of further example only, on the night of April 18, 2018 –– while

performing scheduled services at the Starbucks located at the intersection of Broadway and 60th

Street in Manhattan –– Mr. D’Auria was shocked and alarmed upon feeling an unknown liquid

dripping down on him from the ceiling above the bar area of the store.

       80.     Upon further inspection, Mr. D’Auria discovered that Starbucks personnel had

placed a dangerous quantity of toxic D Force brand insecticide –– which is not designed for use

in occupied areas or in the vicinity of food or food preparation areas –– that was streaming forth

from the ceiling down into the bar area of the store and onto his skin and the exposed food

preparation areas of the store.

       81.     Published guidelines for the safe use of this type of insecticide make clear that

inhalation or skin contact pose immediate, known risks that require immediate response to

mitigate, even if only in part.

       82.     Upon information and belief, the Starbucks personnel who placed DDVP and

other pesticides in Manhattan stores as described above were not duly licensed or certified to do

so in accordance with New York State law, and their conduct was thus grossly reckless,

negligent, and contrary to law.

       83.     As a lymphoma survivor, Mr. D’Auria suffered from ever-escalating fear, stress

and anxiety as a result of being repeatedly and involuntarily exposed to toxic, carcinogenic

pesticides that Starbucks personnel hid about his scheduled work locations without notice or

warning.

       84.     In the face of years of explicit, repeated warnings about the known and substantial

risk to the health and safety of unsuspecting patrons, Mr. D’Auria also despaired of his ability to




                                                19
       Case 1:19-cv-04650-AJN-SN Document
             Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                            Filed 05/21/19         Page
                                                             Page 20     21 of 58
                                                                     of 29



restrain Starbucks’s systematic misuse of such toxic chemicals at Starbucks locations throughout

Manhattan.

         85.   Mr. D’Auria’s concerns were ultimately confirmed when Starbucks proceeded to

terminate its contract with AVP –– thereby silencing his repeated reports and complaints about

the foregoing risks to health and safety –– in June 2018.

         86.   The timing of Starbucks’s decision to terminate AVP’s services came as a

particular surprise, as Starbucks had recognized AVP as its “Vendor of the Year” only a few

months prior, in February 2018.

III.     Starbucks Prohibits Mr. Fox From Correcting the Underpayment of Earned Wages
         to Numerous Store Employees

         87.   During the first weeks following his October 2017 re-assignment to serve as Store

Manager at the Starbucks located at 180 West Broadway –– and in a reflection of the diligence

that was a hallmark of his sixteen years of service –– Mr. Fox sought to learn more about the

schedules and attendance records of the employees who were newly under his management at the

West Broadway location.

         88.   He did so by conducting an independent audit of the Global Labor System

(“GLS”) time keeping records for his new store.

         89.   Mr. Fox almost immediately discovered that several employees had performed

hours of work without pay in the weeks prior to his assignment to that location.

         90.   Mr. Fox approached one such employee to ask if he had been aware that he was

working hours without being paid.

         91.   Mr. Fox was dismayed when the employee responded that he had been afraid that

the prior manager would fire him if he had challenged the apparent non-payment of portions of

his wages.



                                                20
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 21     22 of 58
                                                                  of 29



        92.    He assured the employee that he had nothing to fear and, with the employee

standing beside him, Mr. Fox entered retroactive pay into the system to account for the hours of

work for which the employee had never been paid.

        93.    During a meeting with his District Manager the following week, Mr. Fox

informed him of the issues he had discovered concerning the non-payment of wages for hours

worked by numerous employees.

        94.    Mr. Fox’s District Manager thereafter directed him to gather further information –

presumably for purposes of identifying all underpayments of wages at issue preliminary to

correcting the same.

        95.    As requested, Mr. Fox gathered additional information, and, on November 3,

2017, he sent an email to his District Manager with the subject line “Time clock manipulation at

West Broadway and Leonard.”

        96.    Mr. Fox’s email included images of manipulated time cards, and an explanation

of the mechanics of the scheme to deprive employees of their earned wages.

        97.    The District Manager responded by email, thanking Mr. Fox for the information,

and commending him that “it’s even more clear to me now that you are the right guy for this

job.”

        98.    Encouraged by the positive feedback, and eager to do what he could to attempt to

ensure that every employee working at his new location had been paid for all hours of work at

that location, Mr. Fox undertook a more systematic audit of the GLS records.

        99.    Mr. Fox reviewed time card and pay records for every employee who worked at

that location for any length of time over the course of the prior three years.




                                                 21
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 22     23 of 58
                                                                  of 29



       100.    After reviewing these records for a limited sample of approximately 130 such

current and former Starbucks employees, Mr. Fox identified at least 29 who had worked hours

on the clock during the preceding three-year period without being paid. Those employees were

spread across the West Broadway location, as well as eight other stores in the area.

       101.    When Mr. Fox presented this information to the newly appointed District

Manager for his district, however, the District Manager’s demeanor shifted and he expressed

skepticism at the apparent proof, dismissively suggested that it was a computer glitch, promised

to investigate further –– and prohibited Mr. Fox from inputting retro pay for any of the 29

employees pending further instructions from his Regional Director.

       102.    Shortly thereafter, on February 8, 2018, Starbucks abruptly terminated Mr. Fox’s

employment –– without ever providing payment to the 29 employees who performed hours of

work without pay at the nine locations for which Mr. Fox conducted an audit.

       103.    Given the temporal proximity to his complaints about unpaid wages owed to

dozens of employees –– together with Starbucks’s demonstrated unwillingness to remedy the

unlawful withholding of such wages –– it is apparent that Starbucks chose the expedient, albeit

shortsighted and unlawful, route of resolving Mr. Fox’s complaints by firing him.

                                  FIRST CAUSE OF ACTION
                            (Negligent Infliction of Emotional Harm)
                                    On Behalf of all Plaintiffs

       104.    Plaintiffs repeat and re-allege each and every allegation of the preceding

paragraphs as if fully set forth herein.

       105.    The conduct of Defendant, as described above, was negligent and grossly

negligent. Defendant’s negligence consisted of, among other things:




                                                22
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 23     24 of 58
                                                                  of 29



               a. recklessly, carelessly and negligently failing to provide a safe and suitable

                   place for Plaintiffs to perform their work and duties and failing to take

                   suitable and proper precautions to ensure the safety of Plaintiffs in their work;

               b. recklessly, carelessly and negligently failing to properly advise Plaintiffs as to

                   the hazardous and dangerous character of the undertaking in which they were

                   engaged — due to the danger posed by hidden improperly placed and applied

                   pesticides –– of which danger and hazard the Plaintiffs then and there were

                   wholly ignorant and unaware;

               c. recklessly, carelessly and negligently and with knowledge of the hazards,

                   directing Plaintiffs to expose themselves to such hazards without taking

                   adequate or, in fact, any, precautions to safeguard Plaintiffs or remove or allay

                   dangers and hazards to be encountered; and

               d. recklessly, carelessly and negligently failing to provide, promulgate and/or

                   make known to their supervisors, foremen, agents, employees and servants

                   suitable and proper rules and regulations for their government, control and

                   instruction in working, operating and managing the use of hazardous

                   pesticides in their workplaces.

       106.    As a direct and proximate result of Defendant’s foregoing negligence and gross

negligence, Plaintiffs have been caused to suffer physical harm as well as extreme personal and

emotional hardship, worry, fright and fear for which they are entitled to an award of monetary

damages and other relief.

       107.    Defendant’s conduct entitles Plaintiffs to an award of punitive damages under any

and all applicable legal standards in the greatest amount possible as:




                                                23
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 24     25 of 58
                                                                  of 29



               a. Defendant’s conduct demonstrates a conscious disregard – or at the very least

                    a grossly negligent, wanton and/or reckless disregard – of Plaintiffs’ rights;

               b.   Defendant’s conduct implies a criminal-like indifference to its civil

                    obligations and constitutes a quasi-criminal level of wrongdoing;

               c. Defendant has engaged in egregious, morally culpable conduct directed not

                    only at Plaintiffs but at the general public;

               d. Defendant must be specifically deterred from engaging in the alleged unlawful

                    conduct and/or similar conduct in the future; and

               e. Other persons and businesses must be generally deterred from engaging in the

                    alleged unlawful conduct and/or similar conduct in the future.

                               SECOND CAUSE OF ACTION
       (Retaliation in Violation of NYLL § 215: Conduct Prohibited by NYLL § 200)
                                  On Behalf of Plaintiff Fox

       108.    Plaintiffs repeat and re-allege each and every allegation of the preceding

paragraphs as if fully set forth herein.

       109.    Defendant has violated the NYLL by subjecting Plaintiff Fox to unlawful

retaliation and termination of employment for his protected complaints of and opposition to

Defendant’s violations of the NYLL § 200.

       110.    Specifically, NYLL § 200 imposes a “general duty to protect health and safety of

employees” and to provide “reasonable and adequate protection to the lives, health and safety of

all persons employed in [Starbucks Manhattan store locations], or lawfully frequenting such

places.”

       111.    Mr. Fox engaged in protected activity under the NYLL when he repeatedly raised

concerns about Starbucks’s deployment of hidden pesticides in such locations despite the known




                                                  24
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 25     26 of 58
                                                                  of 29



risk to health and safety to which employees and others were thereby systematically and

continuously exposed.

       112.    As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYLL, Plaintiff Fox has suffered and continues to suffer monetary and/or

economic damages, including, but not limited to, loss of past and future income, compensation

and benefits for which he is entitled to an award of monetary damages and other relief.

       113.    As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYLL, Plaintiff Fox has suffered, and continues to suffer, mental anguish and

emotional distress, including, but not limited to, depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering for which

he is entitled to an award of monetary damages and other relief.

       114.    Defendant’s unlawful retaliatory conduct was intentional, done with malice and/or

showed a deliberate, willful, wanton and reckless indifference to Plaintiff Fox’s rights under the

NYLL for which he is entitled to an award of punitive damages.

       115.    Defendant’s unlawful retaliatory conduct was not in good faith and was

undertaken without reasonable grounds for believing that such conduct was not in violation of

the NYLL for which Plaintiff Fox is entitled to an award of liquidated damages in the maximum

amount permitted by law.

                                 THIRD CAUSE OF ACTION
              (Retaliation in Violation of NYLL § 215: Unlawful Wage Practices)
                                   On Behalf of Plaintiff Fox

       116.    Plaintiffs repeat and re-allege each and every allegation of the preceding

paragraphs as if fully set forth herein.




                                                25
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 26     27 of 58
                                                                  of 29



       117.    Defendant has violated the NYLL by subjecting Plaintiff Fox to unlawful

retaliation for his protected complaints of and opposition to Defendant’s above-outlined

improper payroll practices, including the non-payment of earned wages to numerous employees.

       118.    As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYLL, Plaintiff Fox has suffered and continues to suffer monetary and/or

economic damages, including, but not limited to, loss of past and future income, compensation

and benefits for which he is entitled to an award of monetary damages and other relief.

       119.    As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYLL, Plaintiff Fox has suffered, and continues to suffer, mental anguish and

emotional distress, including, but not limited to, depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering for which

he is entitled to an award of monetary damages and other relief.

       120.    Defendant’s unlawful retaliatory conduct was not in good faith and was

undertaken without reasonable grounds for believing that such conduct was not in violation of

the NYLL, for which Plaintiff Fox is entitled to an award of liquidated damages in the maximum

amount permitted by law.

                                FOURTH CAUSE OF ACTION
                          (Retaliation in Violation of FLSA § 15(a)(3))
                                    On Behalf of Plaintiff Fox

       121.    Plaintiffs repeat and re-allege each and every allegation of the preceding

paragraphs as if fully set forth herein.

       122.    Defendant has violated the FLSA by subjecting Plaintiff Fox to unlawful

retaliation for his protected complaints of and opposition to Defendant’s above-outlined

improper payroll practices, including the non-payment of earned wages to numerous employees.




                                                26
    Case 1:19-cv-04650-AJN-SN Document
          Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                         Filed 05/21/19         Page
                                                          Page 27     28 of 58
                                                                  of 29



       123.    As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the FLSA, Plaintiff Fox has suffered and continues to suffer monetary and/or

economic damages, including, but not limited to, loss of past and future income, compensation

and benefits for which he is entitled to an award of monetary damages and other relief.

       124.    As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the FLSA, Plaintiff Fox has suffered, and continues to suffer, mental anguish and

emotional distress, including, but not limited to, depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering for which

he is entitled to an award of monetary damages and other relief.

       125.    Defendant’s unlawful retaliatory conduct was intentional, done with malice and/or

showed a deliberate, willful, wanton and reckless indifference to Plaintiff Fox’s rights under the

FLSA for which he is entitled to an award of punitive damages.

       126.    Defendant’s unlawful retaliatory conduct was not in good faith and was

undertaken without reasonable grounds for believing that such conduct was not in violation of

the FLSA for which Plaintiff Fox is entitled to an award of liquidated damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendant, containing the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendant

complained of herein violate the laws of the United States and the State of New York;

       B.      An injunction and order permanently restraining Defendant from engaging in such

unlawful conduct;




                                                27
        Case 1:19-cv-04650-AJN-SN Document
              Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                             Filed 05/21/19         Page
                                                              Page 28     29 of 58
                                                                      of 29



          C.    An order directing Defendant to place Plaintiff Fox in the position he would have

occupied but for Defendant’s retaliatory treatment and otherwise unlawful conduct, as well as to

take such affirmative action as is necessary to ensure that the effects of these unlawful

employment practices are eliminated and do not continue to affect his employment and personal

life;

          D.    An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiffs for all monetary and/or economic harm;

          E.    An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiffs for harm to their professional and personal reputations and loss

of career fulfillment;

          F.    An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiffs for all non-monetary and/or compensatory harm, including but

not limited to, compensation for their mental anguish, humiliation, embarrassment, stress and

anxiety, emotional pain and suffering, emotional distress and physical injuries;

          G.    An award of damages for any and all other monetary and/or non-monetary losses

suffered by Plaintiffs in an amount to be determined at trial, plus prejudgment interest;

          H.    An award of punitive damages;

          I.    An award of liquidated damages to Mr. Fox under the NYLL;

          J.    An award of costs that Plaintiffs have incurred in this action, as well as Plaintiffs’

reasonable attorneys’ fees to the fullest extent permitted by law; and

          K.    Such other and further relief as the Court may deem just and proper.




                                                  28
   Case 1:19-cv-04650-AJN-SN Document
         Case 1:19-cv-04650 Document 1 105-1   Filed 03/02/21
                                        Filed 05/21/19         Page
                                                         Page 29     30 of 58
                                                                 of 29



                                      JURY DEMAND

      Plaintiffs hereby demand a trial by jury on all issues of fact and damages stated herein.

Dated: New York, New York
       May 21, 2019                                 Respectfully submitted,

                                                    FILOSA GRAFF LLP


                                                    By: __________________
                                                          Ariel Y. Graff
                                                          Gregory N. Filosa
                                                    111 John Street, Suite 2510
                                                    New York, NY 10038
                                                    Tel: (212) 203-3473
                                                    Fax: (212) 256-1781
                                                    agraff@filosagraff.com
                                                    gfilosa@filosagraff.com

                                                    ATTORNEYS FOR PLAINTIFFS




                                               29
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   31 of 58
                                                            1 of 28




                540 Columbus Avenue (Mar. 17, 2018)
                 DDVP No-Pest Strip in Pastry Cabinet

                                                                      Appendix A1
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   32 of 58
                                                            2 of 28




                 55 West 46th Street (Jan. 16, 2018)
                DDVP No-Pest Strip in Bakery Cabinet



                                                                      Appendix A2
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   33 of 58
                                                            3 of 28




                     1515 York (Oct. 17, 2017)
      Pieces of DDVP No-Pest Strips Cut and Scattered in Store




                                                                      Appendix A3
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   34 of 58
                                                            4 of 28




                 Manhattan Store (Oct. 15, 2017)
            DDVP No-Pest Strip Hidden in Lighting Fixture



                                                                      Appendix A4
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   35 of 58
                                                            5 of 28




                  Manhattan Store (July 17, 2017)
             DDVP No-Pest Strip in Food Preparation Area



                                                                      Appendix A5
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   36 of 58
                                                            6 of 28




           Port Authority, South Wing (March 1, 2017)
 DDVP No-Pest Strip Alongside Active Fan System, Circulating Vapors




                                                                      Appendix A6
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   37 of 58
                                                            7 of 28




                Manhattan Store (October 1, 2016)
         DDVP No-Pest Strip Hidden Above Coffee Retail Shelf




                                                                      Appendix A 7
  Case 1:19-cv-04650-AJN-SN Document
       Case 1:19-cv-04650 Document 1-1105-1
                                        Filed Filed 03/02/21
                                              05/21/19   PagePage   38 of 58
                                                              8 of 28




                    Manhattan Store (August 2016)
DDVP No-Pest Strip Hidden Behind Signage Above Food Preparation Area



                                                                        Appendix A 8
Case 1:19-cv-04650-AJN-SN Document
     Case 1:19-cv-04650 Document 1-1105-1
                                      Filed Filed 03/02/21
                                            05/21/19   PagePage   39 of 58
                                                            9 of 28




                Spring and Crosby (August 9, 2016)
           DDVP No-Pest Strip Hidden Above Menu Boards




                                                                    Appendix A 9
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  40 of 58
                                                           10 of 28




             21st Street and 5th Avenue (August 5, 2016)




                                                                    Appendix A10
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  41 of 58
                                                           11 of 28




                180 West Broadway (August 4, 2016)




                                                                    Appendix A11
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  42 of 58
                                                           12 of 28




                   Port Authority (July 2016)
          DDVP No-Pest Strip Above Hanging Lamp Fixture


                                                                    Appendix A 12
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  43 of 58
                                                           13 of 28




                  Manhattan Mall (July 29, 2016)
               DDVP No-Pest Strip Hidden in Bar Area




                                                                    Appendix A 13
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  44 of 58
                                                           14 of 28




                  Penn Station (July 28, 2016)
          DDVP No-Pest Strip Hidden Behind Menu Boards




                                                                    Appendix A 14
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  45 of 58
                                                           15 of 28




              Empire State Building (July 28, 2016)
          DDVP No-Pest Strip Hidden Above Menu Boards




                                                                    Appendix A15
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  46 of 58
                                                           16 of 28




                   Penn Station (May 2016)
         DDVP No-Pest Strips Hidden Above Store Shelving


                                                                    Appendix A 16
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  47 of 58
                                                           17 of 28




                    Manhattan Store (Mar. 8. 2016)
                    DDVP No-Pest Strip Behind Sink
             Velcro Strips Used to Affix Out of Sight Are Also Visible



                                                                         Appendix A 17
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  48 of 58
                                                           18 of 28




                340 Madison Avenue (Oct. 14, 2015)
               DDVP No-Pest Strips Hidden Below Sinks




                                                                    Appendix A18
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  49 of 58
                                                           19 of 28




                  Manhattan Store (Sept. 2015)
            DDVP No-Pest Strip Hidden Below Coffee Bar


                                                                    Appendix A 19
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  50 of 58
                                                           20 of 28




                Pearl and Hanover (Sept. 4, 2015)
          DDVP No-Pest Strip on Food Preparation Counter



                                                                    Appendix A 20
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  51 of 58
                                                           21 of 28




                 Manhattan Store (Aug. 18, 2015)
           DDVP No-Pest Strips in Food Preparation Areas




                                                                    Appendix A 21
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  52 of 58
                                                           22 of 28




   42nd Street, between 3rd & Lexington Avenues (July 27, 2015)
    DDVP No-Pest Strips Hidden in and Around Air Vents in Store




                                                                    Appendix A 22
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  53 of 58
                                                           23 of 28




                    West 23rd Street (2015)
      DDVP No-Pest Strip Hidden Behind Bar Counter Placard


                                                                    Appendix A 23
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  54 of 58
                                                           24 of 28




                      Manhattan Store (2015)
 DDVP No-Pest Strip Hanging Alongside Food Preparation Equipment

                                                                    Appendix A24
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  55 of 58
                                                           25 of 28




          28th Street and Seventh Avenue (July 21, 2015)
        DDVP No-Pest Strips Hidden Above Counter Shelves


                                                                    Appendix A 25
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  56 of 58
                                                           26 of 28




             Empire State Building (June 23, 2015)
  DDVP No-Pest Strips Hidden Below Store Counter and Displayed
                      Openly In Store Office




                                                                    Appendix A 26
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  57 of 58
                                                           27 of 28




                 150 Varick Street (Apr. 20, 2015)
             DDVP No-Pest Strips Piled on Store Counter

                                                                    Appendix A 27
Case Case
     1:19-cv-04650-AJN-SN Document
          1:19-cv-04650 Document 1-1105-1   Filed 03/02/21
                                      Filed 05/21/19  Page Page  58 of 58
                                                           28 of 28




                    Delancey (Jan. 31, 2014)
        DDVP No-Pest Strips Hidden Above Counter Shelving




                                                                    Appendix A 28
